PER CURIAM.
This is an action to establish an alleged oral trust in personal property. The District Court, 65 F.Supp. 174, found against the plaintiff and this finding is the subject *385of appeal. The questions involved are wholly those of fact; the parties have no substantial dispute on the legal points. We have examined the record upon the matters concerning which the appellant claims that the conclusions of the trial court were clearly erroneous. The facts do not, in our opinion, bear out the claim. The judgment is therefore affirmed.